Citation Nr: 0428866	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  98-17 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, claimed as bipolar disorder, depression, anxiety, 
and post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to October 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1998 and later rating decisions 
of the Department of Veterans Affairs (VA) Regional Office in 
New York, New York (RO).  In June 1998, the RO denied service 
connection for bipolar disorder, claimed as depression and 
anxiety.  In an August 1998 rating decision, the RO 
reconsidered the veteran's claim and denied service 
connection for PTSD.  The veteran filed a notice of 
disagreement in September 1998 with respect to that denial, 
and after receiving a statement of the case in October 1998, 
the veteran perfected his appeal by filing a substantive 
appeal in November 1998 claiming service connection for PTSD.   

During the course of this appeal, the Board remanded the case 
to the RO in June 2003 for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has determined that additional development is 
necessary prior to completion of its appellate review.  The 
veteran is seeking service connection for a psychiatric 
disability, claimed as bipolar disorder, depression, anxiety, 
and post-traumatic stress disorder.  The RO has denied this 
claim on the basis of the absence of a nexus between any 
psychiatric disorder and service, including any verifiable 
in-service stressor to support a current diagnosis of PTSD.  
The veteran has stated that his stressors associated with his 
claimed PTSD involved receiving rough treatment while in the 
brig for two months while on the USS Seattle.  He has 
indicated that he was placed in the brig on false charges of 
possessing cases of beer on the ship and consuming beer 
there.  

The veteran served from July 1974 to October 1975, and his DD 
Form 214 shows that he received the National Defense Service 
Medal, and that the character of service was noted as under 
honorable conditions.  The veteran's service records do not 
reflect that the veteran served in Vietnam or experienced 
combat while serving.  

Service records reflect that he served aboard the USS Seattle 
and verify a number of NJPs (non-judicial punishments) in 
1975 for various infractions.  In January 1975 a NJP was 
awarded for failure to be at appointed place of duty.  The 
NJP awarded was forfeiture of $35.00 pay per month for one 
month, and ten days restriction and extra duty.  Service 
records verify a NJP (non-judicial penalty) in April 1975 for 
unauthorized absence for about 24 hours.  The NJP awarded was 
forfeiture of $25.00 pay, restriction and extra duty for five 
days.  Another NJP the same day was for unauthorized absence, 
dereliction in duties, disrespect to a petty officer, using 
provoking words against a petty officer.  The NJP awarded was 
forfeiture of $50.00 pay per month for one month and 
restriction and extra duty for twenty days.

Service records verify a summary court martial in September 
1975 for unauthorized absence in July 1975.  The sentence 
adjudged was to be restricted to the limits of the USS 
Seattle for 30 days, and forfeiture of $150.00 pay per month 
for one month.  Subsequently service records verify a NJP 
(non-judicial penalty) in September 1975 for disrespect to a 
petty officer.  The NJP awarded was forfeiture of $50.00 pay 
per month for one month, extra duty for fourteen days, and 
reduction to next inferior pay grade.

Service records verify a NJP in October 1975 for offenses in 
September and October 1975, including failure to go at the 
time prescribed to his appointed place of duty; and having on 
board approximately three cases of beer and suspected of 
drinking same.  The NJP awarded was correctional custody for 
30 days.

Service medical record do not show any psychiatric complaints 
or relevant findings, and at the October 1975 separation 
examination, the psychiatric evaluation was normal.

VA treatment records in March 1979 show that the veteran was 
treated for headache complaints.  At that time the assessment 
included that the veteran was tense, anxious, depressed, and 
concerned about medical problems.

A report of private examination in September 1994 contains an 
Axis I diagnosis of alcohol and substance dependency, in 
remission; adjustment disorder with anxious mood; and rule 
out bipolar disorder; and under Axis II, a diagnosis of 
personality disorder, NOS.

Private treatment records show that in April 1995 diagnoses 
made during treatment included depression and personality 
disorder.

The report of an April 1995 VA examination contains a 
diagnosis of major depression, and an opinion to the effect 
that the veteran had a long history congruent with the onset 
of a depressive disorder starting somewhere in the U.S. Navy 
and going up to the present time of a chronic nature.

A private psychiatric evaluation report in February 1997 
contains a diagnostic impression of bipolar disorder, mixed.

In a June 1997 statement by a VA medical doctor, he stated 
that the veteran was being treated for severe depression from 
which he had suffered since service.  The doctor further 
stated it was his observation that the veteran was suffering 
from PTSD.

The report of a November 1997 VA examination for PTSD shows 
that after examination, the diagnosis was bipolar disorder. 

VA treatment records show that the veteran was hospitalized 
in January 1999 for complaints of extreme anxiety, with 
suicidal ideation, which apparently worsened after he ran out 
of his Xanax.  The hospital report contains diagnoses of 
PTSD, with depression; benzodiazepine withdrawal; and bipolar 
disorder, by history. 

The veteran is claiming entitlement to service connection for 
a psychiatric disability, initially claimed as depression and 
anxiety, and PTSD.  As reflected above, the veteran has been 
diagnosed with several different psychiatric disorders 
including major depression; depressive disorder; a bipolar 
disorder; PTSD; personality disorder; alcohol and substance 
dependency, in remission; and adjustment disorder with 
anxious mood.  His last VA examination was in November 1997, 
almost seven years ago, when the diagnosis was bipolar 
disorder.  More recent treatment records include a diagnosis 
of PTSD, with depression, and bipolar disorder by history.  
Since then a number of medical records have been generated 
referable to this disability. 

Fulfillment of the statutory duty to assist includes the 
requirement of conducting a thorough and contemporaneous 
medical examination that takes into account the records of 
prior treatment so that the evaluation of the claimed 
disability will be fully informed.  Green v. Derwinski, 1 
Vet. App. 121 (1991).  After obtaining any additional medical 
records indicated by the veteran, a psychiatric examination 
should be conducted to clarify the conflicting medical 
evidence as to the diagnosis of a psychiatric disability.  If 
a diagnosis of PTSD is made during the examination, an 
opinion should be obtained as to whether there is a link 
between that diagnosis and any verified stressor(s).  Such 
examination and opinion would be instructive with regard to 
the appropriate disposition of the claim under appellate 
review.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); see 
also, Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Accordingly, the Board finds that additional development is 
required prior to resolution of this claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO must send the veteran a VCAA 
letter and request the veteran to 
"provide any evidence in [his] 
possession that pertains to the claim."  
See 38 C.F.R. § 3.159(b).  

2.  The RO should ask the veteran to 
identify or submit any additional 
pertinent medical evidence in support of 
his claim regarding his claimed 
psychiatric disability.     Based on his 
response, the RO should attempt to 
procure copies of all relevant medical 
records which have not previously been 
obtained from any identified treatment 
sources. 

3.  The RO should contact the veteran and 
request detailed information regarding 
any claimed stressors.  He should be 
asked to comment specifically about the 
location and date of each event 
identified; any unit to which he was 
assigned at the time; and the full names 
of other individuals involved; and any 
other identifying information that may be 
relevant.  The veteran should 
specifically be requested to provide such 
details regarding claimed stressors while 
in correctional custody while on the USS 
Seattle in October 1975.  The veteran 
should be informed that the information 
is necessary to obtain supportive 
evidence and that failure to respond may 
result in an adverse determination.  The 
veteran's response should be associated 
with the claims folder.

4.  The RO should prepare a summary of 
all of the claimed stressors reported by 
the veteran which may be verifiable which 
are associated with episodes during 
service.  That summary should be sent to 
USASCURR, 7798 Cissna Road, Suite 101, 
Springfield, VA 22150- 3197.  The 
USASCURR should be requested to provide 
any information available which might 
corroborate the veteran's alleged 
stressors and any other sources which may 
have pertinent information.  

The USASCURR should be requested to 
provide any corroborative information 
pertaining to any claimed stressor 
episode in service, to include the 
following claimed stressors, including 
information provided by the veteran 
pursuant to this Order: stressors 
experienced during correctional custody 
on the USS Seattle in October 1975.    

5.  After receiving a response from 
USASCURR, the RO should make a 
determination as to which if any 
stressors are verified, to include 
consideration as to whether the veteran 
was involved in combat.  If the RO 
determines that the veteran was involved 
in combat, then corroborative evidence is 
not required regarding any combat-related 
stressors.

6.  The veteran should be afforded VA 
examination  by a psychiatrist in order 
to determine the nature and etiology of 
any psychiatric illness, to include PTSD.  
All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed; and, all findings should be 
set forth in detail.  The claims folder 
and a copy of this Remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
this fact should be so indicated in the 
examination report.  The rationale for 
any opinion expressed should be included 
in the examination report.  The RO is to 
inform the examiner that only the 
stressor(s) which has been verified by 
the RO or by the Board may be used as a 
basis for a diagnosis of PTSD.  

If a diagnosis of PTSD is deemed 
appropriate, the psychiatrist should 
specify whether one or more stressors 
found to be established by the record was 
sufficient to produce the post-traumatic 
stress disorder, and whether there is a 
link between the current PTSD 
symptomatology and one or more of the 
verified inservice stressors.  

If a psychiatric disorder other than PTSD 
is diagnosed, then based upon an 
assessment of the entire record, the 
examiner should provide an opinion as to 
whether it is as likely as not 
(probability of 50 percent or better) 
that such disorder is the result of 
disease or injury in service.  

The rationale for any opinion expressed 
should be included in the examination 
report.  If the examiner determines that 
it is not feasible to respond to any of 
the above inquiries, the examiner should 
explain why it is not feasible to 
respond.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, and readjudicate the claim on 
appeal.  If a benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits since the March 2004 SSOC, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




